Citation Nr: 0919930	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  02-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for right elbow 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 
1963, including service in Thailand, a period of active duty 
for training from August 1960 through February 1961, and 
apparently had periods of unverified reserve component 
service through 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appeal was remanded 
by the Board in April 2007.

During the pendency of this appeal, following the Board's 
April 2007 Remand, the Veteran submitted additional claims.  
In August 2008, the Veteran sought service connection for 
diabetes and fever, claimed as resulting from exposure to 
herbicides, and he submitted a claim for an increased 
evaluation for posttraumatic stress disorder (PTSD).  The 
outcome of each of these additional claims may affect the 
outcome of the Veteran's claim for TDIU.  The claims files 
(two volumes) do not reflect completion of adjudication of 
the claims which are inextricably intertwined with the claim 
for TDIU.  The claim for TDIU must be deferred until all 
inextricably intertwined claims have been adjudicated.  

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted before the undersigned in 
October 2006.

The claim of entitlement to service connection for 
hypertension, as well as the deferred claim for TDIU, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not manifest headaches in service, and 
there is no objective evidence that the Veteran manifested 
headaches clinically and continuously after service until 
several years had elapsed and after the Veteran sustained 
post-service back and neck injuries.

2.  It is less than likely that the Veteran's headaches are 
secondary to his service-connected PTSD.

3.  The Veteran's right elbow disability is manifested by 
daily intermittent right elbow pain, confirmed post-traumatic 
osteoarthritis, loss of 20 degrees of extension, loss of 30 
degrees of flexion, pronation to 70 or more degrees, and 
limitation of supination varying from severe to mild, as well 
as pain with certain activities.  


CONCLUSIONS OF LAW

1.  The Veteran did not incur headaches in service or as a 
result of service or as a result of any service-connected 
disability, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected right elbow disability for limitation 
of flexion, evaluated under DC 5207, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 
5010, 5206, 5207 (2008).

3.  The Veteran is entitled to a separate, compensable, 10 
percent evaluation for service-connected right elbow 
disability for limitation of supination.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for headaches, including as secondary to service-
connected PTSD, and that he is entitled to an evaluation in 
excess of 20 percent for service-connected right elbow 
disability.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Vazquez).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

In this case, the Veteran was advised of VA's duties to him 
as to the claim for service connection by a letter issued in 
June 2003.  This letter included notice of all elements 
required to substantiate the claim for service connection, 
but did not include discussion of determination of the degree 
of disability and the effective date, if service connection 
were granted.  The June 2003 notice was provided prior to the 
initial July 2003 rating decision which denied service 
connection.  January 2007 notice provided to the Veteran 
prior to the certification of his appeal to the Board advised 
him of the final two elements of required notice.  See 
Dingess, supra.  Following the Board's 2007 Remand, the 
Appeals Management Center (AMC) issued an April 2007 letter 
which complied with all notice requirements for a service 
connection claim.  

The Board acknowledges that the VCAA letters sent to the 
Veteran about his claim for an increased evaluation for right 
elbow disability prior to the Board's April 2007 Remand did 
not specifically meet the requirements of Vazquez, since that 
case was not issued until 2008.  The timing and content 
defects in the provided notices pertinent to the increased 
rating claim raise the possibility, but not a presumption, 
that the lack of notice resulted in prejudice to the Veteran.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd 
sub. nom. Shinseki v. Sanders, 556 U.S. ____, 77 U.S.L.W, 
4304 (U.S. Apr. 21, 2009).  The Veteran does not argue that 
any defect in notice, either as to timing or as to content, 
prejudiced his effort to substantiate the claim for an 
increased evaluation.  

After the Board Remanded the claim, the Appeals Management 
Center (AMC) issued a notice in April 2007 which advised the 
Veteran of some elements applicable to an increased 
evaluation claim, and issued a further notice in July 2008 
that complied with all elements directed by the Court in 
Vazquez.

Each claim was readjudicated in September 2008, after the 
compliant notice was issued in July 2008.  In light of the 
notices provided to the Veteran prior to certification of the 
appeal to the Board, and the Veteran's testimony before the 
Board, and the fact that the Veteran had an opportunity to 
provide additional evidence to substantiate his claims after 
the Board's 2007 Remand, which was followed by additional and 
compliant notices, the Board concludes that the Veteran was 
not prejudiced by any defect in the timing or content of 
notice about the evidence needed to support the claim.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  As to the claim for service connection, VA 
clinical records beginning in 1975 are associated with the 
claims file, as well as records from the Social Security 
Administration (SSA).  The Veteran did not identify any 
relevant private treatment of the right elbow during the 
pendency of the appeal.  Thus, there are no identified 
clinical records which have not been obtained.  The VA and 
private treatment records associated with the claims files 
are lengthy.  

The Veteran has been afforded VA examination as to the 
etiology of the disorder for which service connection is 
sought, including evaluation of the claim as secondary to a 
service-connected disability.  The Veteran has been afforded 
VA examinations of the right elbow.  The Veteran has not 
indicated that his right elbow disability has changed since 
the most recent right elbow examination.

The Veteran has submitted numerous statements relevant to 
each of the claims addressed in this decision.  The Veteran, 
as noted above, testified before the Board.  

The Veteran has not identified any additional evidence that 
might be relevant.  The Board finds that no additional notice 
or assistance is required to fulfill VA's duties under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Law and regulations applicable to claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for organic 
diseases of the nervous system, and the provisions regarding 
presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  The fact that an injury was 
incurred in service does not, alone, warrant an award of 
service connection, in the absence of evidence that the in-
service injury results in current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
In each case, the Board must apply a two-step analysis, and 
first determine whether the claimed disorder is the type of 
injury or disease for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against 
the other evidence of record, including evidence such as any 
in-service record documenting the injury or disease. 

1.  Claim for service connection for headaches

The Veteran contends that he has headaches or a headache 
disorder as a result of his service, most specifically, as a 
result of his service-connected PTSD.  The Veteran's service 
treatment records are devoid of any notation of, complaints 
of, diagnosis of, or treatment of headaches.  The Board notes 
in this regard, however, that the Veteran's service treatment 
records appear incomplete.

Private clinical records dated in 1968 reflect that the 
Veteran was hospitalized for a fever of 104 degrees.  The 
Veteran has reported that he required surgical treatment for 
a back disorder in 1970 following an acute injury, but has 
not identified records of that treatment.  The summary of 
inpatient VA surgical treatment of the Veteran's right elbow 
in July 1975 discloses no notation regarding headaches.  

The Veteran underwent VA examination for purposes of 
evaluation of residuals of a fracture of the right elbow in 
November 1975, September 1982, May 1986, and April 1988.  No 
notation or complaint regarding headaches is included in the 
reports of these examinations.  VA outpatient treatment notes 
dated from July 1980 to April 1981 and in 1986 disclose no 
discussion of headaches.  

A private emergency department record dated in April 1988 
discloses that the Veteran reported that he had been 
complaining of headaches for about three years.  He reported 
that VA had been treating him with different medications for 
frontal headache and nausea.  The provider noted that the 
etiology of the headaches had not been determined.  The 
emergency department record indicates that the Veteran was to 
be referred for medical follow-up.  No clinical records 
relevant to a headache disorder proximate to the 1988 
emergency department treatment are of record, and none have 
been identified.

Private treatment records dated from 1991 through 1998 
reflect that the Veteran submitted a claim for workers' 
compensation.  The nature of the injury or disease at issue 
is not specified.  The Veteran has reported that he incurred 
a head injury at work during this period.  October 1996 
private clinical records reflect an assessment of possible 
cephalexia, status post trauma.  Medical records provided by 
SSA dated from 1991 through 1998 SSA disclose no other 
complaints of headache, treatment of headache, or discussion 
of a disorder manifested by headaches.  There records include 
a 1993 decision of an administrative law judge for the state 
of Louisiana.  The Louisiana decision does not discuss 
complaints of headache.

Communications from the Veteran to VA prior to 1997 are 
devoid of report of headaches although there was the 
opportunity to do so as evidenced by the numerous 
communications of record from the Veteran to VA during the 
period from 1975 through 1997.  

December 1999 VA treatment records reflect that the Veteran 
reported intermittent bitemporal throbbing headaches.  The 
Veteran reported that the headaches began after his active 
service.  An April 2000 disability determination examination, 
apparently for SSA purposes, reflects that the Veteran 
reported difficulty with short-term memory, back pain, 
hypertension, and chronic neck pain since a 1977 injury, 
among other reported disorders.  The report is devoid of 
discussion of headaches.  No diagnosis of an organic disease 
of the nervous system was assigned.  

A May 2000 SSA examination reflects that the Veteran reported 
difficulty with memory, depression, and difficulty sleeping, 
among other reported problems.  No report of a headache 
disorder was noted, and no medical diagnosis of a headache 
disorder was assigned.  The examiner concluded that the 
Veteran had a chronic pain syndrome which appeared to impair 
his short-term and long-term memory.

In May 2000, the Veteran reported a list of 13 problems, 
including headaches.  The provider assigned several 
diagnoses, but did not assign a diagnosis of a headache 
disorder or attribute the Veteran's complaint of headache to 
a specific disorder.  A June 2000 VA outpatient treatment 
record discloses that the Veteran reported that he hurt his 
back in the 1970s and "broke his neck" in 1986.  The 
Veteran reported having "bad headaches."  The provider 
assigned a diagnosis of anxiety disorder.

In a statement received by VA in October 2001, the Veteran 
reported that he received state assistance with vocational 
rehabilitation in 1986 and 1987 following an injury in 
February 1986.  The Veteran did not indicate the nature of 
the 1986 injury, or where he was treated, except to state 
that he had been treated as an outpatient at VA hospitals in 
Shreveport and Alexandria, Louisiana.

In his February 2004 substantive appeal, the Veteran stated, 
as to his headaches, that records of his VA treatment for 
PTSD should be reviewed.  At his October 2006 Travel Board 
hearing, the Veteran  testified that he had been having "real 
bad headaches" which he believed were associated with PTSD.  
The Veteran testified that he had been having the headaches 
for about 10 years.  Transcript (Tr.) at 21.  The Veteran 
further testified that no provider had advised him that his 
headaches were due to PTSD, and further testified that there 
was no explanation other than PTSD for the headaches.  Tr. at 
20.

The report of VA examination conducted in March 2008 
discloses that the Veteran reported having headaches for 
several years.  There were no warning signs before onset of 
headache.  The headaches were manifested by blurred vision 
and watering of the eyes.  The examiner found no neurologic 
abnormality.  The examiner concluded that it was less likely 
than not (less than a 50/50 probability) that the Veteran's 
headaches were due to his PTSD.  The examiner concluded that 
it was more than likely that the Veteran's current headaches 
were due to post-service head injury.  

There is no evidence that the Veteran complained of headaches 
during service.  There is no evidence that the Veteran 
complained of headaches chronically proximate to his service 
discharge.  There is evidence that the Veteran sustained 
intercurrent, post-service injuries to his back and neck 
prior to reporting chronic complaints of headaches.  The 
Veteran's own testimony at the 2006 Travel Board hearing 
establishes that the onset of headaches was about 10 years 
prior to the 2006 hearing, indicating onset of headaches when 
more than 20 had elapsed after the Veteran's separation from 
active service.  

The Veteran's Travel Board testimony contradicts any 
statement that the Veteran experienced headaches chronically 
and continuously since service.  Thus, the Veteran's 
statements that are favorable to this claim are contradicted 
by statements which are unfavorable to the claim.  Although 
the Veteran is competent to state that he experienced 
headaches, the Board finds that, to the extent that his 
statements indicate that he had headaches chronically and 
continuously following service, those statements are not 
credible.  The preponderance of the evidence is against a 
finding that the Veteran has a current headache disorder 
which has been manifested chronically and continuously since 
his separation from active service in 1963.

VA medical opinion establishes that the Veteran's current 
headaches are the result of post-service intercurrent injury 
and are unrelated to service-connected PTSD.  This evidence 
is unfavorable to the Veteran's claim.  The only evidence 
that is favorable to the Veteran's claim is the Veteran's own 
statement of his belief that there is such a relationship.  

While the Veteran is competent to state that he has 
experienced headaches, he is not competent to provide medical 
evidence that the headaches are etiologically related to 
service-connected PTSD.  The Board is unable to find that the 
Veteran's belief that service-connected PTSD causes headaches 
presents competent medical evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible).  Since the Veteran's 
statements that his current headaches are related to his 
service-connected PTSD are not competent, those statements 
have no probative value in the determination of the etiology 
of current headaches.  Thus, discussion of the credibility of 
the statements is not required.  However, as noted above, the 
objective evidence conflicts with any statements that 
headaches have been chronic or continuous since the Veteran's 
service.  

The competent medical evidence is unfavorable to the claim, 
either on a direct basis or as secondary to service-connected 
disability.  The preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The Veteran apparently reported at his 2008 examination that 
he performed most motions with his left hand, and the 
examiner concluded that he was left-handed.  However, the 
report of VA examination in 1988, and other reports proximate 
to the Veteran's service, disclose that the Veteran stated he 
was right-handed.  The rating decisions of record do not 
state whether the Veteran's right arm is his major extremity 
or his minor extremity.  Therefore, the Board assumes, for 
purposes of this decision, that the right elbow is the 
Veteran's major extremity, since that would be the most 
favorable analysis for the Veteran.

Normal ranges of motion of the elbow and forearm are from 0 
degrees (extension) to 145 degrees (flexion), supination from 
0 degrees to 85 degrees, and pronation from 0 degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I.  Under DC 5207, a 10 
percent rating is warranted for extension of the major 
forearm limited to 45 degrees.  For extension of the major 
forearm limited to 60 degrees; a 20 percent rating is 
warranted.  Higher evaluations are warranted for greater 
limitations of extension.  38 C.F.R. § 4.71a, DC 5207.  
Currently, a 20 percent evaluation is assigned under DCs 5010 
and 5207.  

VA examination conducted in 2001 disclosed right elbow 
extension described as to "-15 degrees."  The Board 
interprets this notation as reflecting that the Veteran 
lacked the last 15 degrees of full extension to 0 degrees.  
VA examination conducted in April 2008 disclosed right elbow 
extension to 20 degrees.  In 2003, the Veteran had extension 
to 30 degrees.  The evidence reflects that the Veteran has 
complained of pain at the extreme of extension.  The Veteran 
had extension beyond 45 degrees at all examinations, and no 
examination disclosed pain beginning at 45 degrees of 
extension.  Based upon this evidence, the Veteran's right 
elbow disability does not meet any criterion for compensable 
limitation of extension.  DC 5207; 38 C.F.R. § 4.59.

A 10 percent rating is warranted for flexion of the major 
forearm limited to 110 degrees.  For flexion of the major 
forearm limited to 100 degrees; a 20 percent rating is 
warranted.  Higher evaluations are warranted for greater 
limitations of flexion.  38 C.F.R. § 4.71a, DC 5206.  VA 
examination conducted in 2001 disclosed right elbow flexion 
to 90 degrees.  In 2003, the Veteran had right elbow flexion 
to 100 degrees, and April 2008 VA examination disclosed that 
the Veteran had right elbow flexion to 115 degrees.  

No examination has indicated that the Veteran has less than 
90 degrees of flexion.  A limitation of flexion to 90 degrees 
warrants a 20 percent evaluation under DC 5206.  The Board 
notes that, although the Veteran's 20 percent evaluation is 
warranted under DC 5206, but has been assigned under DC 5207, 
the Board does not disagree with the 20 percent evaluation.  
The question before the Board is whether the Veteran is 
entitled to an evaluation in excess of 20 percent under DCs 
other than 5010 and 5206 or 5207.  

A 20 percent rating is warranted where flexion of the forearm 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5208.  This is the only 
evaluation provided under DC 5208.  As a 20 percent 
evaluation is already in effect for the Veteran's limitation 
of extension and flexion, consideration of DC 5208 cannot 
result in an increased evaluation.  

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
DC 5213.  A 20 percent rating is warranted for loss of 
pronation motion beyond the last quarter of the arc, and a 30 
percent rating is warranted for loss of pronation motion 
beyond the middle of the arc.  See 38 C.F.R. §§ 4.71, Plate 
I; 4.71a.  Limitation of supination of 30 degrees or less 
warrants a 10 percent rating.  Id.  VA examination conducted 
in 2001 disclosed right elbow supination to 30 degrees, with 
pain beginning at 10 degrees, and pronation to 80 degrees.  
In 2003, the Veteran had right elbow supination to 10 
degrees, compared to 85 degrees in the left elbow, and 
pronation to 70 degrees.  The amount of weight the Veteran 
could lift was limited to 20 pounds.  VA examination in May 
2007 disclosed right elbow supination to 40 degrees, and 
pronation to 80 degrees, but March 2008 VA examination 
revealed supination to 65 degrees and pronation to 70 
degrees.  

Pronation is compensable only if motion beyond the last 
quarter of the arc is lost.  The Veteran's pronation was not 
limited to less than 70 degrees on any examination conducted 
during the pendency of this appeal.  Limitation of pronation 
to 70 degrees of the 80 degrees defined as normal by 
regulation is not equivalent to loss of one-quarter of the 
arc of pronation, and is not compensable.  DC 5213.  The 
Veteran had 80 degrees of pronation on at least on VA 
examination during the pendency of the appeal.  Since 80 
degrees is considered the full range of pronation, see 
38 C.F.R. § 4.71, Plate I, he does not meet any criterion for 
a compensable evaluation for limitation of pronation. 

The range of the Veteran's supination in this case is not 
clear.  The examiners who conducted 2001 and 2003 VA 
examinations reported supination limited to 10 of 85 degrees, 
as compared to left arm supination of 85 degrees, and to 30 
of 85 degrees, respectively.  Such a limitation of 
supination, of either the major or minor arm, warrants a 10 
percent evaluation under DC 5213.  In contrast, the examiners 
who conducted the 2007 and 2008 VA examinations found 
supination in excess of 30 degrees, to 40 degrees and 65 
degrees, respectively.  Those limitations of supination are 
noncompensable.  However, the period during which compensable 
supination was noted extends beyond half of the pendency of 
the appeal.  With consideration of the Veteran's non-
compensable limitation of pronation, and complaints of pain 
at the extremes of pronation and supination, and pain on 
certain activities, including lifting, pushing, and pulling, 
the Board finds that a 10 percent evaluation for loss of 
supination under DC 5213 is warranted.  

A 10 percent evaluation is the maximum schedular evaluation 
under DC 5213.  Therefore, the preponderance of the evidence 
is against a schedular evaluation in excess of 10 percent for 
limitation of supination.  A 10 percent evaluation has been 
granted, even though the limitation of supination was mild on 
the most recent examinations, because the Veteran also 
manifests other limitations, including inability to lifting 
more than 10 pounds with the right arm and inability to 
perform repetitive activity.  While the Veteran can perform 
light manual activity with the right upper extremity, he 
should not perform moderate or heavy manual labor with the 
right upper extremity, according the examiner who conducted 
the 2008 VA examination.  

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 
5003, 5010.  In this case, posttraumatic arthritis of the 
right elbow has been confirmed.  However, as the Veteran has 
already being granted a compensable evaluation for limitation 
of motion of the right elbow, he is not entitled to a 
separate evaluation for arthritis of that joint.  DC 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  When evaluating 
disability of the musculoskeletal system, inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, endurance, and weakness, must 
be considered.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In this case, the Board has considered 
functional loss in assigning each evaluation, since the 
Veteran's limitations, particularly on the most recent 
examination, do not warrant the evaluations assigned without 
consideration of the Veteran's pain on use and limitations of 
certain activities, such as lifting weight in excess of 10 
pounds.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban at 262 
(1994). 

The Veteran has not sought hospitalization, outpatient 
surgery, frequent medical appointments, or emergency care for 
his right elbow during the pendency of this appeal.  The 
Veteran's right elbow limitations do not present an unusual 
disability picture, as the Veteran remains able to complete 
activities of daily living, is able to drive a tractor, and 
perform other activities on his 30-acre property.  Although 
he requires assistance with heavy labor, this finding is 
consistent with the 30 percent evaluation assigned for right 
elbow disability (20 percent for limitation of flexion and 10 
percent for limitation of supination), and does not warrant 
referral to the agency of original jurisdiction for 
consideration of extraschedular evaluation.  

The evidence as a whole establishes that the Veteran's right 
elbow arthritis does not impair his industrial capability 
beyond a level consistent with the assigned schedular 
evaluation.  Therefore, the Board is not required to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
A separate, compensable evaluation for limitation of 
supination is granted, but the appeal for an evaluation in 
excess of 20 percent for limitation of flexion/extension is 
denied.


ORDER

The appeal for service connection for headaches is denied.

The appeal for an increased evaluation for right elbow 
disability manifested by limitation of flexion or extension, 
currently evaluated as 20 percent disabling, is denied, but a 
separate, compensable, 10 percent evaluation for right elbow 
disability manifested by limitation of supination is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.


REMAND

During his October 2006 hearing, the Veteran contended 
primarily, as to his claim for service connection for 
hypertension, that hypertension was secondary to his service-
connected PTSD.  Medical evidence which addresses that 
allegation has been obtained.  However, no medical opinion 
has been obtained which addresses whether the Veteran 
manifested hypertension during his active service or within 
an applicable presumptive period.  In particular, the Board 
notes that the Veteran's blood pressure readings ranged from 
140/80 (October 1961), to 130/80 (October 1963) to 120/70 
(November 1963) during his service.  The Veteran's blood 
pressure appears to have fluctuated in that same range 
following service, although it is somewhat unclear as to when 
hypertension was first medically diagnosed or when the 
Veteran began using medication for hypertension.  However, 
the Veteran has provided lay statements that he began taking 
medical within one year after service.  No records of the 
Veteran's post-service reserve component service have been 
obtained.  Further development should be conducted, and then 
medical opinion obtained, so that readjudication may address 
all theories of entitlement, to include direct service 
connection.

The Veteran's claim for TDIU is deferred until adjudication 
of all claims for service connection and for increased 
evaluations is completed.  Claims submitted during the 
pendency of this appeal but for which appeal has not been 
perfected, but which may affect the outcome of the claim for 
TDIU (intertwined claims), should be adjudicated.  Then, 
development of the claim for TDIU should be conducted.  

The Veteran's claims file discloses that he ceased to work in 
1997 when surgical treatment of a shoulder disorder for which 
service connection is not in effect was required.  The 
Veteran sought nonservice-connected pension at that time.  
The Veteran should be afforded the opportunity to provide tax 
records, Social Security Administration earnings records, or 
other similar objective evidence of gainful employment 
following recuperation from a shoulder disorder in 1997.  The 
Veteran should be afforded the opportunity to demonstrate 
that his self-employment constituted gainful employment, 
either on the basis of annual profit or increase in assets, 
such as through tax records, during the relevant period 
(after 1997 but before the point at which the Veteran 
contends that service-connected disability resulted in 
unemployability).

Additionally, updated medical opinion as to the current 
impairment of employment related to each service-connected 
disability should be obtained, since the last VA examination 
related to impairment of employment activities was conducted 
in March 2008, and additional grants of service connection 
may be in effect, or changes in severity of employment 
impairment may have occurred.

Accordingly, the case is REMANDED for the following action:

1.  Although the Veteran has been 
provided with notice regarding VA's 
duties to notify and assist him in his 
claim for service connection and his 
claim for TDIU, it is the Board's 
opinion that such notice should again 
be provided to the Veteran.

2.  The National Personnel Records 
Center (NPRC) should be requested to 
search for any separately-filed service 
treatment records for the Veteran's 
September 1963 through October 1963 
treatment at Tripler Army Hospital.  

3.  An additional attempt should be 
made to obtain the Veteran's reserve 
component records, particularly his 
reserve component records following his 
service discharge in 1963, especially 
any periodic examinations for reserve 
purposes, as these may be the only 
medical records available during the 
period proximate to the Veteran's 
separation from active duty.

4.  The Veteran should be afforded an 
additional opportunity to provide any 
information he may have about treatment 
of hypertension proximate to his 
separation from active service in 1963, 
to include pharmacy records, reports of 
physical examinations for employment 
purposes or insurance purposes, and the 
like.

5.  The Veteran's current VA clinical 
records from April 17, 2008 to the 
present should be obtained.

6.  The Veteran should be afforded an 
opportunity to provide records of 
income, tax records, and the like which 
disclose when he was last gainfully 
employed.

7.  After all development above has 
been conducted, the Veteran should be 
afforded cardiovascular examination.  
The Veteran's claims files must be made 
available to, and reviewed by, the 
examiner, including evidence obtained 
on Remand.  The examiner should review 
the service treatment records, post-
service treatment records, the 
Veteran's testimony, and relevant 
evidence of record.  

The examiner should provide an opinion 
as to whether it at least as likely as 
not (a 50 percent, or greater, 
likelihood) that hypertension was 
manifested during the Veteran's service 
or within one year following the 
Veteran's discharge from active duty in 
1963.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of the 
conclusion (e.g., diagnosis, etiology) 
as it is to find against the 
conclusion.

8.  Review the evidence to assure that 
all pending claims for service 
connection or for an increased 
evaluation have been adjudicated and 
that there is a contemporaneous VA 
examination or clinical treatment 
records which reflects the current 
severity of each service-connected 
disability.  For each service-connected 
disability, there must be medical 
opinion which described what employment 
tasks would be impaired by the 
disability.  Occupational and 
educational history must be obtained 
and associated with the claims files.  

9.  After assuring that the development 
directed above is complete, each claim 
on appeal should be readjudicated, with 
adjudication of the claim for TDIU 
deferred until all claims on appeal or 
intertwined with the appeal have been 
completed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses actions taken 
since the issuance of the last SSOC.  
The Veteran should be given the 
opportunity to respond, and the claim 
should thereafter be returned to the 
Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


